DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 22 – 48 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 22, the prior art does not teach or suggest the combination of wherein, inter alia, a method comprising: monitoring, by a photovoltaic module, for a control signal; operating, in absence of the control signal, the photovoltaic module in a default mode of operation; and operating, in response to receiving the control signal, the photovoltaic module in a normal mode of operation; wherein the default mode of operation comprises outputting substantially no power, and wherein the normal mode of operation comprises drawing input power from a photovoltaic power source and providing output power.
Regarding claims 23 – 31, the claims are dependent upon claim 22 and are therefore allowable.
Regarding claim 32, the prior art does not teach or suggest the combination of wherein, inter alia, a system comprising: a photovoltaic array comprising a plurality of photovoltaic modules, wherein a photovoltaic module of the plurality of photovoltaic modules is configured to: monitor for a control signal; operate, in absence of the control signal, in a default mode of operation; and operate, in response to receiving the control signal, in a normal mode of operation; wherein in the default mode of operation., the photovoltaic module is configured to output substantially no power, and wherein in the normal mode of operation, the photovoltaic module is configured to draw input power from a photovoltaic power source and provide output power.
Regarding claims 33 – 48, the claims are dependent upon claim 32 and are therefore allowable.





















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859